President
recapitulated the testimony, and distinguished between those, against whom there was evidence, and those, against whom there was not.
Collecting a party, for any purpose of a violent tendency, so directly leads to mischief, that it renders the authors guilty of all consequences plainly to be foreseen.
A report had generally prevailed, that the commissioners, on their return, would be chased out of the town.
This was told to Cribs and his party. They were urged to assist in it. And, after all, proceeded, in a body, at the dead of night, to the house where the commissioners slept. For what purpose could they go?
Acts of extreme violence, as robbery, are often committed under a very civil appearance.
No matter how reluctantly a man commits a crime, it is still a crime, though less aggravated.
It is a riot, if a number of people assemble in a town, in the dead of night, and by noise or otherwise, disturb peaceable citizens.
If persons assemble together, for an unlawful purpose, every man is guilty of all acts done in execution of, or contributing or tending to, that purpose. If they meet, for a lawful purpose, and proceed to an unlawful act, it is a riot.
Nine were convicted, and four were acquitted.